Citation Nr: 0713903	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-09 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The veteran had active service in the United States Navy from 
March 1954 to November 1957 and October 1961 to September 
1965, and in the United States Air Force from February 1966 
to June 1978.  The veteran died in October 2002, and the 
appellant is his surviving spouse.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  


FINDINGS OF FACT

1.  A certificate of death shows that the veteran died in 
October 2002 at the age of 65; the cause of death was 
reported as cerebrovascular accident (CVA) due to 
hypertension; muti-infarct dementia, hyperlipidemia, and 
renal cell carcinoma were also listed as contributing to 
death.

2.  Service connection was not in effect for any disease or 
disability during the veteran's lifetime.

3.  There is no medical evidence of any findings that were 
attributed to hypertension, to include an elevated blood 
pressure reading, until approximately 5 years after the 
veteran's service; his muti-infarct dementia, hyperlipidemia, 
renal cell carcinoma and cerebrovascular disease with a 
stroke were first medically shown many years post-service and 
there is no competent evidence that links any of these 
diseases to any incident of active service.  

4.  The veteran was awarded the Vietnam Service Medal during 
his active duty period; however, his fatal disorders are not 
among those subject to presumptive service connection based 
on exposure to an herbicide agent in the Republic of Vietnam.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

VA has made all reasonable efforts to assist the appellant in 
the development of her claim, has notified her of the 
information and evidence necessary to substantiate the claim 
and has fully disclosed the government's duties to assist 
her.  In January 2003 and November 2006  letters, the 
appellant was notified of the information and evidence needed 
to substantiate and complete her claim.  The appellant was 
specifically informed as to what evidence she was to provide 
and to what evidence VA would attempt to obtain on her 
behalf. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In this case, the Board finds that the appellant was fully 
notified of the need to give VA any evidence pertaining to 
her claim.  The VCAA letters advised the appellant to let VA 
know of any information or evidence in her possession which 
would aid in the substantiation of her claim.  

In view of the foregoing, the Board finds that the appellant 
was effectively informed to submit all relevant evidence in 
her possession and that she received notice of the evidence 
needed to substantiate her claim, the avenues by which she 
might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The January 2003 VCAA notice was provided by the RO prior to 
the March 2003 RO decision that is the subject of this 
appeal.  The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices. 

The appellant was not notified of evidence necessary to 
establish an effective date of award should service 
connection indeed be granted for her claim as is required per 
recent United States Court of Appeals for Veterans Claims 
(Court) precedent.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  As this is a claim for service connection 
for the cause of the veteran's death, there is no issue 
relating to a potential rating.  As to an effective date if 
the claim is granted, despite the inadequate notice provided 
to the appellant on this latter element, the Board finds no 
prejudice to her in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where Board addresses question not addressed by agency of 
original jurisdiction, Board must consider whether veteran 
has been prejudiced thereby).  In this case, as the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, it 
renders moot any question as to an effective date.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
appellant.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  

As to any duty to provide a medical opinion on the cause of 
the veteran's death or whether it was linked to service, the 
Board notes that the record clearly shows that the veteran 
died of a cerebrovascular accident (CVA) or stroke due to 
hypertension, with contribution of renal cell carcinoma, 
multi-infarct dementia, and hyperlipidemia (the latter is a 
laboratory finding rather than a disease; see analysis 
below).  The service medical records show normal blood 
pressure readings; hypertension was first diagnosed 
approximately 5 years after service and the other diseases 
are not apparent until many years thereafter.  Service 
connection was not in effect for any disease or disability 
during the veteran's lifetime and there is no competent 
evidence that suggests a nexus between any of the veteran's 
death causing diseases and service.  Under these 
circumstances, there is no duty to provide a medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant. 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran had a disability 
resulting from an injury experienced or a disease contracted 
in the line of duty, or for aggravation in the line of duty 
of a preexisting injury or disease, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may also be granted for certain chronic 
diseases, to include cardiovascular disease, cerebrovascular 
disease, hypertension, and a malignant tumor, when manifest 
to a compensable degree within one year of service discharge.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. §§ 
3.303, 3.307, 3.309. 

Under the relevant law, to establish service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related. For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.310, 3.312 (2006).

A contributory cause of death, however, is inherently not 
related to a principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death; rather, it must be shown that there was a causal link. 
Id.  Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the view of whether there were 
resulting debilitating effects and general impairment of 
health to an extent that would render a person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Id.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" 
includes the following: Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e).

Analysis

The veteran died in October 2002 at his home, with the 
immediate cause of death being listed on the death 
certificate as a cerebrovascular accident (CVA) or stroke due 
to hypertension.  In addition, the veteran's death 
certificate listed renal cell carcinoma, hyperlipidemia, and 
multi-infarct dementia as conditions contributing to death 
but not resulting in the underlying cause of death.  The 
veteran's spouse, the appellant in this matter, contends that 
the veteran's hypertension had an onset in service and 
persisted throughout his life, ultimately causing his fatal 
stroke.  

A review of the record shows that the veteran was not 
service-connected for any disease or disability during his 
lifetime.  Upon review of the service medical records, there 
is no indication of any type of cerebroavascular or 
cardiovascular disease, to include hypertension.  The 
veteran's in-service blood pressure readings were all within 
the normal range.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101.  Additionally, the service medical do not reveal any 
findings that were attributed to renal cancer, 
hyperlipidemia, or multi-infarct dementia.  The veteran's 
service retirement physical examination was negative for any 
pertinent abnormal findings; clinical evaluations of the 
genitourinary and cardiovascular systems were normal at that 
time.  

Regarding cardiovascular disease, to include hypertension and 
cerebrovascular disease, service connection can be granted on 
a presumptive basis if such condition becomes manifested 
within one year after separation from active duty.  The 
medical evidence of record shows that the veteran first was 
diagnosed with hypertension in 1983, approximately five years 
after his separation from active duty.  There is no medical 
evidence of atrophy in the brain until 2001, more than twenty 
years after his separation from active duty.  The veteran's 
muti-infarct dementia or cerebrovascular disease with a 
stroke were first medically shown many years post-service and 
there is no competent evidence that links any of these 
diseases or hypertension to any incident of active service.  

The record is also devoid of any medical evidence relating to 
renal cell carcinoma until many years post-service and there 
is no competent evidence that links the veteran's kidney 
cancer to any incident of or finding recorded during service.  

It is also pertinent to note that hyperlipidemia, to include 
elevated serum (blood) cholesterol and triglycerides are 
laboratory findings and are not disabilities in and of 
themselves for which VA compensation benefits are payable.  
See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  The term 
"disability" as used for VA purposes refers to impairment of 
earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The appellant has put forth the argument that the veteran had 
Vietnam service and that as such, he is entitled to have the 
presumption of service connection regarding herbicide 
exposure applied to his fatal conditions.  The veteran has 
both service in the U.S. Navy and Air Force, with a confirmed 
award of the Vietnam Service Medal.  However, the conditions 
which either caused or contributed substantially or 
materially to his death (CVA, hypertension, renal cell 
carcinoma, and multi-infarct dementia) are not among those 
disorders subject to presumptive service connection based on 
herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  As such, 
the requirements for presumptive service connection are not 
met, and the claim must be denied on this theory of 
entitlement.    

The record does contain one note for a U.S. Air Force 
casualty assistance representative who stated that the 
veteran did have hypertension and low back pain in service.  
He linked the back pain and a diagnosis of a kidney infection 
in service to the veteran's renal cell carcinoma, a condition 
which contributed to the veteran's death.  There is no 
indication that this Air Force representative has the 
required credentials necessary to make a competent medical 
opinion and as such, his opinion can't be given probative 
weight.  See Espiritu, supra.  Moreover, as noted above, the 
contemporaneously recorded service medical records show no 
relevant abnormal findings or opinions.  Indeed, save for the 
contentions put forth by the appellant and her various lay 
representatives, there is no evidence of an onset of any of 
the veteran's fatal conditions in service or until many years 
thereafter nor is there competent evidence to support the 
contended causal relationship.  

In making its decision, the Board is cognizant of its duty to 
apply the benefit of the doubt in favor of the appellant when 
there is a relative balance of positive and negative 
evidence.  There is no such duty in this case as the 
preponderance of the evidence is against the veteran's claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


